
	

114 S2249 IS: Drone Operator Safety Act
U.S. Senate
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2249
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2015
			Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to impose criminal penalties for the unsafe operation of
			 unmanned aircraft.
	
	
		1.Short title
 This Act may be cited as the Drone Operator Safety Act.
		2.Unsafe operation of unmanned aircraft
 (a)In generalChapter 2 of title 18, United States Code, is amended— (1)in section 31—
 (A)in subsection (a)— (i)by redesignating paragraph (10) as paragraph (11); and
 (ii)by inserting after paragraph (9) the following:  (10)Unmanned aircraftThe term unmanned aircraft has the meaning given such term in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).; and
 (B)in subsection (b), by inserting airport,  before appliance; and (2)by inserting after section 39A the following:
					
						39B.Unsafe operation of unmanned aircraft
 (a)OffenseAny person who operates an unmanned aircraft in a manner that interferes with, or disrupts the operation of, an aircraft carrying 1 or more occupants operating in the special aircraft jurisdiction of the United States shall be punished as provided in subsection (b).
							(b)Penalty
 (1)In generalExcept as provided in paragraph (2), the punishment for an offense under subsection (a) shall be a fine under this title, imprisonment for not more than 1 year, or both.
 (2)Serious bodily injury or deathThe punishment for an offense under subsection (a) during which the offender attempts to cause, or intentionally or recklessly causes, serious bodily injury or death shall be a fine under this title, imprisonment for any term of years or for life, or both.
 (c)Operation of unmanned aircraft in flight path of airportThe operation of an unmanned aircraft within the arrival or departure flight path of any airport without the permission of the airport operator or airport traffic control tower shall be considered a violation of subsection (a)..
 (b)Clerical amendmentThe table of sections for chapter 2 of title 18, United States Code, is amended by inserting after the item relating to section 39A the following:
				39B. Unsafe operation of unmanned aircraft..
			
